NO. 07-04-0062-CR
                                 NO. 07-04-0063-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                  JUNE 2, 2004
                         ______________________________

                                  DAMON SHARP,

                                                      APPELLANT

                                           v.

                               THE STATE OF TEXAS,

                                               APPELLEE
                       _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

 NOS. 2002-439,868 & 2002-439,869; HON. BRADLEY UNDERWOOD, PRESIDING
                     _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

      Damon Sharp (appellant) appeals his two convictions for injury to a child. Pursuant

to a plea of nolo contendere, but without benefit of an agreed recommendation from the

State as to punishment, the trial court found him guilty and assessed punishment at life

imprisonment for the offense prosecuted under cause number 2002-439,868 and ten years

imprisonment for the offense prosecuted under cause number 2002-439,869. Appellant

now appeals the convictions.
         Appellant's appointed counsel filed motions to withdraw, together with Anders1

briefs, wherein he certifies that, after diligently searching the record, he has concluded that

appellant's appeals are without merit. Along with his briefs, appellate counsel attached a

copy of a letter sent to appellant informing him of counsel's belief that there was no

reversible error and of appellant's right to appeal pro se. By letter dated April 28, 2004, this

court notified appellant of his right to file his own briefs or responses by May 27, 2004, if

he wished to do so. To date, appellant has failed to file a response or a motion for

extension of time to file same.

         In compliance with the principles enunciated in Anders, appellate counsel discussed

three potential areas for appeal which were founded upon 1) the voluntariness of

appellant’s plea, 2) the sufficiency of evidence to support a finding of guilt and an

affirmative finding that a deadly weapon was used, and 3) the effectiveness of trial counsel.

However, appellate counsel then satisfactorily explained why the arguments lacked merit.

Thereafter, we conducted our own review of the record to assess the accuracy of appellate

counsel's conclusions and to uncover any error, reversible or otherwise, pursuant to

Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Our own review not only

confirmed the accuracy of appellate counsel's representations but also failed to reveal any

error.

         Accordingly, the motions to withdraw are granted, and the judgments are affirmed.



                                                                    Brian Quinn
                                                                       Justice

Do not publish.

         1
             An ders v. C alifornia, 386 U.S. 738, 744 -45, 87 S. Ct. 1396, 18 L.Ed .2d 493(196 7).

                                                          2